SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1292
CA 11-01333
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


THERESA OVERHOFF, PLAINTIFF-APPELLANT,

                      V                                          ORDER

BAUER SERVICE, INC., DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (ELIZABETH A. KRAENGEL
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

BROWN & KELLY, LLP, BUFFALO (RYAN J. MILLS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Paula L.
Feroleto, J.), entered December 21, 2010 in a personal injury action.
The order denied plaintiff’s motion to set aside the jury verdict and
for a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court